DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to arguments for U.S. Application No. 15/450782 filed on February 09, 2022.

				Response to Arguments
2.	Applicant’s arguments have been considered but are not persuasive. 

On Pg. 10 of remarks in regards to claim 1, relating to 35 U.S.C. 103, Applicant states “First, Applicant submits that the HCB of Westlund is not similar to the bucket of independent claim 1. Independent claim 1 recites, inter alia, that the buckets are created "based at least in part on the value size and the bucketing limit." In contrast, the HBC of Westlund is assigned to a client using bus selection logic. Westlund, 1 35. In high generalization, Westlund further discloses that the number of HCB will vary depending on design criteria, performance criteria and so on. See id. at   12. Additionally, the HCB appears to operate using key indices (e.g., key mask 513), and fails to operate using the claimed hash function. See id. Although the HBC is able to store data and is assigned to a client, the HCB is not equivalent to the buckets of the present claim because (1) the HCB fails to include "values . . . bucketed using a hash function" and (2) the HCB is not created "based at least in part on the value size and the bucketing limit," as recited by independent claim 1”

Examiner replies that Westlund does teach this limitation. In addition to cited sections, the term bucket is very broad and is seen a storage area. wherein the buckets comprises a plurality of slots, wherein each slot in a single bucket is equal in size (Par. 0016 Westlund discloses a hash cam block (HCB) stores a particular table. The HCB is seen as a bucket.  Par. 0012 Westlund discloses a hash cam block.  The hash cam block is seen as the bucket. Par. 0035 Westlund discloses the mask key entries are equally sized in each hash cam block.  Each mask has one size. The key entries are seen as the slots);
and wherein different buckets comprise slots of different sizes (Par. 0052 Westlund discloses each format/mask type specified the size of the entries.  The mask can indicate for one HCB the size of the keys are 128 bits.  The mask can indicate for another HCB the size of the keys is less than 128 bits).


On Pg. 11 of remarks in regards to claim 1, relating to 35 U.S.C. 103, Applicant states “Second, Applicant respectfully submits that the key entries are not similar to the slots. The HCB of Westlund can only store key entries associated to a single mask of a table. See id. at 1 35. Additionally, the mask entry of the HCB includes the following information: the key mask 513, segment size 518, segment number 512, format value 515, dictionary value 514 and table identifier 528. See id. The key entry 513 includes masked and unmasked portions associated with a search key. See id. Although the key entry 513 is stored in lists containing a number of equally sized key entries, the HCB includes other information (i.e., segment size 518, segment number 512, format value 515, dictionary value 514 and table identifier 528). Thus, the space on which the mask entry is stored on the HCB is not equal in size because either of the segment size 518, segment number 512, format value 515, dictionary value 514, or table identifier 528 may differ in size. As such, the key entry (i.e., 513) of Westlund is not equivalent to the slot of independent claim 1 because the key entry only includes key entries, and/or the other storage space of the HCB is not equivalent to the slot of independent claim 1 because they may differ in size within the HCB.”

Examiner replies that Westlund does teach this limitation.  The HCB contains the entries to store keys.  The HCB may contain other information but the claim does not prevent the slots from storing other information besides keys. Par. 0052 Westlund discloses each format/mask type specified the size of the entries.  The mask can indicate for one HCB the size of the keys are 128 bits.  The mask can indicate for another HCB the size of the keys is less than 128 bits.
On Pg. 11 of remarks in regards to claim 1, relating to 35 U.S.C. 103, Applicant states “Finally, the Office asserted that paragraph 52 of Westlund discloses, "different buckets comprise slots of different sizes." Office Action, p. 4. However, paragraph 52 of Westlund discloses that "for example, the maximum size [of the compressed key] is 128 bits, In formulating this rejection. the Office appeared to conflate the key mask 13 with the ides one maximum size (i.e., 128 bits) of the compress key. Westlund fails to disclose that the compressed key or the key mask 513 differ in size across buckets (or any comparable structure) generated "based at least in part on the value size and the bucketing limit." Therefore, Westlund fails to teach, "wherein different buckets comprise slots of different sizes," as recited by independent claim 1 (emphasis added).”
Examiner replies that Westlund does teach this limitation.   Par. 0035 Westlund discloses the mask key entries are equally sized in each hash cam block.  Each mask has one size. The key entries are seen as the slots. Par. 0052 Westlund discloses each format/mask type specified the size of the entries.  The mask can indicate for one HCB the size of the keys are 128 bits.  The mask can indicate for another HCB the size of the keys is less than 128 bits.

On Pg. 12 of remarks in regards to claim 1, relating to 35 U.S.C. 103, Applicant states “The Office concedes that Prevodic and Kumar do not teach these claim elements, instead relying on Siu. See Office Action, pp. 10-11 (citing Siu, Col. 6, 11. 6-12 and 19-22). Specifically, the Office interpretted a "bucketID" in Siu to be the bucket number of the present claims and the "uniquekey" in Siu to be the value of the present claims. See id. However, the uniquekey appears to be used to identify records stored in the bucket. The Examiner further asserted that Siu discloses a second hash using the bucket number to identify a bucket and an index pointing to where to store the records in the bucket. See id. (citingcol. 6, 11. 19-22). Applicant respectfully disagrees. Specifically, Siu provides that "[t]he n state number is used as an index to point to which of the 0 to n buckets 611 the data record 601 is stored. In storing data records with this method data records 601 that exceed the size are allocated to the bucket can cause overflow problems." Siu, col. 6, 11. 19-22. This portion of Siu does not mention or teach a second hash function. Indeed, the cited portion of Siu only refers to one hash function labeled 607 in Fig. 6, which is reproduced below. See id. at col. 6, 11. 10-15. Key 1 and the bucket ID are used in the hash function 607 to produce a number having n different states 609, while Key 2 is used to identify the data record in a bucket. See id. at col. 6, 11. 3-29. As a result, the bucket number is not determined by a first hash function and then input into a second hash function in Siu.”

Examiner replies that Siu does teach this limitation. In addition to the cited sections Siu discloses the 2nd hash function. (Col. 6 Lines 19-22 Siu discloses the second hash uses the bucket number to identify a bucket and an index pointing to where to store the records in the bucket.  Prevodic does not teach but Siu teaches determining, by a first hash function, a bucket number of the structured data file, the bucket number being an identity of a bucket where the value is located  the value being a part of a key-value pair of the at least one key  (Col. 6 Lines 5-12 Siu discloses hash function is used to generate bucket indexes that contain a bucketID and unqiuekey.  The bucketID is seen as the bucket number. The uniquekey is the value. The uniquekey is used to identify records stored in the bucket);
using the bucket number as an input to a second hash function, determining a specific location of the value in the bucket of the structured data file (Col. 6 Lines 19-22 Siu discloses the second hash uses the bucket number to identify a bucket and an index pointing to where to store the records in the bucket.  When the data is full the hash function is applied at the current bucket IDnumber. Fig. 7 and Col 6 Lines 35-46 Siu discloses using a hash function again (2nd hash) to form child buckets that are used to place the data records).


Applicant
3.	Applicant is encouraged to contact the Examiner to discuss the case in hopes of moving the case forward in light of compact prosecution. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) and further in view of Westlund et al. U.S. Patent Application Publication No. 2017/0010814 (herein as ‘Westlund’) and Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’).

As to claim 1 Prevodic teaches a method for creating an optimized data structure, the method comprising:
receiving a data file comprising a dataset (Col. 8 Lines 25-26 Prevodic discloses selecting a table data. Col. 6 Lines 5-15 Prevodic discloses retrieving the table of data which is a large data volume of records);
wherein the dataset consists of a plurality of records having key-value pairs (Col. 13 Lines 17-22 Prevodic discloses a unique key is such as the client ID is used to access the record);
setting at least one bucketing limit, wherein bucketing limits control a resulting data structure (Col. 8 lines 63-66 and Col. 9 Lines 3-7 Prevodic discloses setting the size of the bucket based upon the number of documents to be stored inside the bucket to be viewed.  The data to be viewed is seen as the resulting data structure); 
calculating a value size for each value in the dataset (Col. 9 lines 15-20 Prevodic discloses the user criteria of viewability for the records is used to determine the bucket size. The set of rows are seen as the value); 
creating buckets based at least in part on the value size and the bucketing limit dividing each value into at least one of the created buckets based on a size range (Col. 9 lines 35-40 Prevodic discloses looping through the data set for boundary markers for the bucket. Every N rows corresponds to the number of records for the bucket.  Depending upon the size and uniqueness of the data column only a selective amount of columns are chosen for the bucket.  The set of rows are seen the value size);
Prevodic does not teach but Westlund teaches wherein the buckets comprises a plurality of slots, wherein each slot in a single bucket is equal in size(Par. 0016 Westlund discloses a hash cam block (HCB) stores a particular table. The HCB is seen as a bucket.  Par. 0012 Westlund discloses a hash cam block.  The hash cam block is seen as the bucket. Par. 0035 Westlund discloses the mask key entries are equally sized in each hash cam block.  Each mask has one size. The key entries are seen as the slots);
and wherein different buckets comprise slots of different sizes (Par. 0052 Westlund discloses each format/mask type specified the size of the entries.  The mask can indicate for one HCB the size of the keys are 128 bits.  The mask can indicate for another HCB the size of the keys is less than 128 bits);
Prevodic and Westlund are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the database operations of Westlund, to allow flexibility in file size within buckets to increase database operations. The suggestion/motivation to combine is that it would be obvious to provide bucket storage flexibility to allow a small number of entries to use the memory efficiently without consuming all the memory (Par. 0038 Westlund).
Prevodic does not teach but Kumar teaches wherein each value is bucketed using a hash function (Pg. 268 Kumar discloses chunks of data are hashed and placed into buckets).
adjusting each bucket by removing duplicative values across all buckets to create a structured data file based at least in part on the bucketing limit (Pg. 268 Kumar discloses removing the duplicate files from the buckets to create reduced data.  The bucket containing the reduced data is seen as the structured data file. The bucketing limit is seen as no duplicate files).
Prevodic and Kumar are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the bucket filtering of Kumar, to allow flexibility in changed data that decreases the shifting of data between buckets. The suggestion/motivation to combine is that it would be obvious to select additional limitations for storing data in buckets, and would lead to predictable results. (Pg. 267 Introduction Kumar).
Prevodic teaches and storing the structured data file along with metadata (Col. 6 Lines 5-14 Prevodic discloses retrieving the view of a particular set of records).

As to claim 2 Prevodic in combination with Westlund and Kumar teaches each and every limitation of claim 1.
In addition Prevodic teaches wherein the at least one bucketing limit comprises a number of buckets (Col. 12 Lines 45 Prevodic discloses alerting the number buckets); or a percentage of space waste, wherein the space waste is indicative of a mismatch between slot size and the value size, wherein the slot size corresponds to a plurality of slots within the bucket, each slot of the plurality of slots holds a particular value based on the slot size.

As to claim 3 Prevodic in combination with Westlund and Kumar teaches each and every limitation of claim 2.
In addition Prevodic teaches wherein a first bucketing limit is set as a hard limit, causing another limit to automatically adjust (Col. 12 Lines 45 Prevodic discloses alerting the number buckets by skipping a boundary condition and moving onto the next one).

As to claim 7 Prevodic in combination with Westlund and Kumar teaches each and every limitation of claim 1.
In addition Prevodic teaches further comprising repeating the adjusting until at least one of: all values are in a bucket or a first bucketing limit is exceeded (Col. 12 Lines 45 Prevodic discloses alerting the number buckets by skipping a boundary condition and moving onto the next one).


6.	Claims 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) in combination with Westlund et al. U.S. Patent Application Publication No. 2017/0010814 (herein as ‘Westlund’), Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’), and further in view of Zhou U.S. Patent Application Publication No. 2011/0010396 (herein as ‘Zhou’).

As to claim 4 Prevodic in combination with Kumar teaches each and every limitation of claim 1.
Prevodic in combination with Kumar does not teach but Zhou teaches wherein the hash function is a minimum perfect hash (Par. 0042 Zhou teaches hash functions that are perfect).
Prevodic, Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).


As to claim 5 Prevodic in combination with Kumar teaches each and every limitation of claim 1.
Prevodic in combination with Kumar does not teach but Zhou teaches wherein each value in a bucket is within a range of [value length - n/2, value length + n/2], wherein n is a percentage of space waste (Par. 0055 Zhou discloses the files are located in buckets that contain half of available storage space).
Prevodic, Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).

As to claim 6 Prevodic in combination with Kumar teaches each and every limitation of claim 1.
Prevodic in combination with Kumar does not teach but Zhou teaches wherein the metadata comprises at least one of: a flat array of bucket numbers (Par. 0025 Zhou discloses the number of buckets); a hash function that maps each key to a flat array, a value slot length for each bucket, a hash function mapping each key to a value slot index in the bucket, or an offset of the value within the bucket.
Prevodic, Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).

As to claim 9 Prevodic in combination with Kumar teaches each and every limitation of claim 1.
Prevodic in combination with Kumar does not teach but Zhou teaches wherein space waste for a bucket is a summation, over all values within the bucket, of a difference between a possible maximum length of a value and an actual length of a value  (Par. 0055 Zhou discloses the files are located in buckets that contain half of available storage space.  The total files located in the buck is seen as the all the values.  The maximum bucket size is based upon the maximum node size.  Par. 0024 Zhou discloses the largest file. The maximum node size is seen as the maximum length of a value).
Prevodic, Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).


7.	Claims 10, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) in combination further in view of Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’) and Siu et al. U.S. Patent No. 7,464,103 (herein as ‘Siu’).


As to claim 10 Prevodic teaches one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system, cause the computing system to perform a method for performing a read operation with a single disk read, the method comprising:
receiving a read request, from a requesting device, for a data value stored in a structured data file, the structured data file located on at least one of a plurality of storage servers in a storage server partition, wherein the read request is associated with at least one key (Col. 11 Lines 51-56 Prevodic discloses a query performing a requested search on a bucket for a set of data);
 in response to the receiving of the read request for the data value stored in the structured data file and using the at least one key as an index (Pg. 268 Section C, lines 1-6, Kumar discloses a dataset is collected. The dataset is divided into chunks. The chunks are used to find duplicate content. The dataset is seen as structured data file. The chunks are seen as segments of the structured data of a fixed size. The chunks that are used to find duplicate content are seen as the key);
Prevodic does not teach but Siu teaches determining, by a first hash function, a bucket number of the structured data file, the bucket number being an identity of a bucket where the value is located  the value being a part of a key-value pair of the at least one key  (Col. 6 Lines 5-12 Siu discloses hash function is used to generate bucket indexes that contain a bucketID and unqiuekey.  The bucketID is seen as the bucket number. The uniquekey is the value. The uniquekey is used to identify records stored in the bucket);
using the bucket number as an input to a second hash function, determining a specific location of the value in the bucket of the structured data file (Col. 6 Lines 19-22 Siu discloses the second hash uses the bucket number to identify a bucket and an index pointing to where to store the records in the bucket.  When the data is full the hash function is applied at the current bucket IDnumber. Fig. 7 and Col 6 Lines 35-46 Siu discloses using a hash function again (2nd hash) to form child buckets that are used to place the data records);
Prevodic and Siu are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the specific storage location of Siu, to reduce access time. The suggestion/motivation to combine is that it would be obvious to provide the storage location to reduce access time with a balanced tree. (Col. 5 Lines 6-12 Siu).
Prevodic in combination with Siu does not teach but Kumar teaches performing a disk seek operation using the location to retrieve the value; and sending, in response to the read request, the value to the requesting device (Pg. 268 Kumar discloses using the MapReduce programming model to perform deduplication on the duplicate data and storing the unique data in the storage).
Prevodic and Kumar are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the bucket filtering of Kumar, to allow flexibility in changed data that decreases the shifting of data between buckets. The suggestion/motivation to combine is that it would be obvious to select additional limitations for storing data in buckets, and would lead to predictable results. (Pg. 267 Introduction Kumar).


As to claim 14 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 10.
In addition Prevodic teaches wherein the disk seek is the only disk seek operation performed while retrieving the value (Col. 11 Lines 51-56 Prevodic discloses a query performing a requested search on a bucket for a set of data).

As to claim 15 Prevodic teaches one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing device, cause the computing device to perform a method for performing a read operation, the method comprising: 
receiving a read request, from a requesting device, for a data value stored in a structured data file, the structured data file located on at least one of a plurality of storage servers in a storage server partition, wherein the read request is associated with at least one key (Col. 11 Lines 51-56 Prevodic discloses a query performing a requested search on a bucket for a set of data);
Prevodic does not teach but Siu teaches determining, by a first hash function operating on the key, the storage server partition in which the structured data file containing the value associated with the key resides (Col. 6 Lines 5-12 Siu discloses hash function is used to generate bucket indexes that contain a bucketID and unqiuekey.  The bucketID is seen as the bucket number. The uniquekey is the value. The uniquekey is used to identify records stored in the bucket);
determining a location of the storage server partition from amongst the plurality of storage servers (Col. 6 Lines 5-12 Siu discloses using the uniquekey to identify a location in a particular bucket);
determining a location of the value associated with the key, the determining the location comprising:(1) determining, by a second hash function, a bucket number of the structured data file, the bucket number indicating a bucket where the value is located (Col. 6 Lines 19-22 Siu discloses the second hash uses the bucket number to identify a bucket and an index pointing to where to store the records in the bucket.  When the data is full the hash function is applied at the current bucket IDnumber. Fig. 7 and Col 6 Lines 35-46 Siu discloses using a hash function again (2nd hash) to form child buckets that are used to place the data records);
Prevodic, Kumar and Siu are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the specific storage location of Siu, to reduce access time. The suggestion/motivation to combine is that it would be obvious to provide the storage location to reduce access time with a balanced tree. (Col. 5 Lines 6-12 Siu).
Prevodic in combination with Kumar does not teach but Siu teaches and (2) determining the location of the value in the bucket of the structured data file (Pg. 268 Kumar discloses using the MapReduce programming model to distinguish duplicate hashes from the buckets);
and sending, in response to the read request, the value to the requesting device (Pg. 268 Kumar discloses using the MapReduce programming model to perform deduplication on the duplicate data and storing the unique data in the storage).
Prevodic and Kumar are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the bucket filtering of Kumar, to allow flexibility in changed data that decreases the shifting of data between buckets. The suggestion/motivation to combine is that it would be obvious to select additional limitations for storing data in buckets, and would lead to predictable results. (Pg. 267 Introduction Kumar).

As to claim 20 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 15.
In addition Prevodic teaches wherein determining the location of the storage server partition comprises utilizing a global manifest (Col. 2 Lines 20-25 Prevodic discloses the index is used to access the data partitions. The index is seen as the global manifest).


8.	Claims 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) in combination with Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’), Siu et al. U.S. Patent No. 7,464,103 (herein as ‘Siu’) and further in view of Zhou U.S. Patent Application Publication No. 2011/0010396 (herein as ‘Zhou’). 

As to claim 16 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 15.
Prevodic in combination with Kumar and Siu does not teach but Zhou teaches wherein the structured data includes metadata, the metadata comprising at least one of: a flat array of bucket numbers (Par. 0025 Zhou discloses the number of buckets);  the first hash function mapping each key to the flat array; a value slot length for each bucket; the second hash function mapping each key to a value slot index in the bucket; or a bucket offset.
Prevodic and Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).


As to claim 17 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 16.
Prevodic in combination with Kumar and Siu does not teach but Zhou teaches wherein the bucket number is determined by evaluating the key (Par. 0048 Zhou discloses the number of buckets is mapped to the single nblock. The nblock is seen as the key); 
Prevodic in combination with Kumar, Siu and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).
by the first hash function (Par. 0005 Zhou discloses a hash is used to partition files/nodes into buckets);
and mapping the key to the flat array (Par. 0025 Zhou discloses the values are mapped to the bucket).

As to claim 19 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 15.
Prevodic in combination with Kumar and Siu does not teach but Zhou teaches wherein the hash function is a minimum perfect hash (Par. 0042 Zhou teaches hash functions that are perfect).
Prevodic in combination with Kumar, Siu and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).


9.	Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) and further in view of Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’), Siu et al. U.S. Patent No. 7,464,103 (herein as ‘Siu’) and further in view of Zhou U.S. Patent Application Publication No. 2011/0010396 (herein as ‘Zhou’).


As to claim 11 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 10.
Prevodic in combination with Kumar does not teach but Zhou teaches wherein the structured data includes metadata, the metadata comprising at least one of: a flat array of bucket numbers (Par. 0025 Zhou discloses the number of buckets); the first hash function mapping each key to the flat array; a value slot length for each bucket; the second hash function mapping each key to a value slot index in a bucket; or a bucket offset.
Prevodic, Kumar, Siu and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the perfect hash function of Zhou, have evenly distributed nodes among the buckets. The suggestion/motivation to combine is that it would be obvious to have evenly distributed data and would lead to predictable results (Par. 0006 Zhou).


As to claim 12 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 11.
In addition Zhou teaches wherein the bucket number is determined by evaluating the key (Par. 0048 Zhou discloses the number of buckets is mapped to the single nblock. The nblock is seen as the key); 
by the first hash function (Par. 0005 Zhou discloses a hash is used to partition files/nodes into buckets);
 and mapping the key to the flat array (Par. 0025 Zhou discloses the values are mapped to the bucket).


10.	Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) in combination with Sen et al. U.S. Patent Application Publication No. 2015/0039626 (herein as ‘Sen’), Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’), and further in view of Lacapra et al. U.S. Patent Application Publication No. 2009/0271412 (herein as ‘Lacapra’).

As to claim 8 Prevodic in combination with Sen and Kumar teaches each and every limitation of claim 1.
Prevodic in combination with Sen and Kumar does not teach but Lacapra teaches wherein values shorter than a possible maximum length of a value in a bucket are padded (Par. 0434 Lacapra discloses appending file length to the maximum length).
Prevodic, Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the value length of Lacapra, to avoid the redistribution of files and when pathnames change. The suggestion/motivation to combine is that it would be obvious to have data become more uniform and reduce data interruptions and would lead to predictable results (Par. 003-0018 Lacapra).


11. Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) in combination with Siu et al. U.S. Patent No. 7,464,103 (herein as ‘Siu’), Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’), and further in view of Lacapra et al. U.S. Patent Application Publication No. 2009/0271412 (herein as ‘Lacapra’).


As to claim 18 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 16.
In addition Prevodic teaches wherein the location of the value in the bucket of the structured data file is determined by: 
Prevodic in combination with Kumar but Lacapra teaches evaluating the key, by the second hash function, mapping the key to a value slot index in the bucket (Par. 0104 Lacapra discloses using the hash value to map to an index);
Prevodic, Kumar and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the value length of Lacapra, to avoid the redistribution of files and when pathnames change. The suggestion/motivation to combine is that it would be obvious to have data become more uniform and reduce data interruptions and would lead to predictable results (Par. 003-0018 Lacapra).
multiplying the value slot index by the value slot length (Par. 0168 Lacapra discloses the multiplying the maximum file number to a multiplication number);
and adding the bucket offset (Par. 0168 Lacapra discloses the offset is part of the file.  Par. 0241 Lacapra discloses the file is added to the bucket).


12.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prevodic U.S. Patent No. 6,907,422 (herein as ‘Prevodic’) and further in view of Bucket Based Data Deduplication Technique for Big Data Storage System by Naresh Kumar et al. (herein as ‘Kumar’), Siu et al. U.S. Patent No. 7,464,103 (herein as ‘Siu’) and further in view of Lacapra et al. U.S. Patent Application Publication No. 2009/0271412 (herein as ‘Lacapra’).

As to claim 13 Prevodic in combination with Kumar and Siu teaches each and every limitation of claim 11.
In addition Prevodic teaches wherein the location of the value in the bucket of the structured data file is determined by: 
Prevodic in combination with Kumar and Siu but Lacapra teaches evaluating the key, by the second hash function, mapping the key to a value slot index in the bucket (Par. 0104 Lacapra discloses using the hash value to map to an index);
Prevodic, Kumar, Siu and Zhou are analogous art because they are in the same field of endeavor, bucket storage. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the bucket storage boundaries of Prevodic to include the value length of Lacapra, to avoid the redistribution of files and when pathnames change. The suggestion/motivation to combine is that it would be obvious to have data become more uniform and reduce data interruptions and would lead to predictable results (Par. 003-0018 Lacapra).
multiplying the value slot index by the value slot length (Par. 0168 Lacapra discloses the multiplying the maximum file number to a multiplication number); 
 and adding the bucket offset (Par. 0168 Lacapra discloses the offset is part of the file.  Par. 0241 Lacapra discloses the file is added to the bucket).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ganguly et al. U.S. Patent Application Publication No. 2006/0143170 (herein as ‘Ganguly’).  Ganguly discloses a method of estimating an aggregate of a join over data-streams in real-time using skimmed sketches, that only examines each data element once and has a worst case space requirement of O(n.sup.2/J), where J is the size of the join and n is the number of data elements. The skimmed sketch is an atomic sketch, formed as the inner product of the data-stream frequency vector and a random binary variable, from which the frequency values that exceed a predetermined threshold have been skimmed off and placed in a dense frequency vector. The join size is estimated as the sum of the sub-joins of skimmed sketches and dense frequency vectors. The atomic sketches may be arranged in a hash structure so that processing a data element only requires updating a single sketch per hash table. This keeps the per-element overhead logarithmic in the domain and stream sizes.

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  June 04, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
                                                                                                                                                                                               /AMRESH SINGH/  Primary Examiner, Art Unit 2159